             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CV 250 MR WCM

MARCUS HYATT and                         )
ASHLEY BARRETT,                          )
                                         )
            Plaintiffs,                  )
                                         )                 ORDER
V.                                       )
                                         )
QUENTIN MILLER, in his official          )
capacity as Buncombe County Sheriff;     )
WESTERN SURETY COMPANY;                  )
J.D. LAMBERT, individually and           )
officially; JEFF MAY, individually and   )
officially; and KATHERINE LEWIS,         )
individually and officially,             )
                                         )
            Defendants.                  )
                                         )

      This matter is before the Court on Plaintiff Marcus Hyatt’s Motion to

Amend the Second Amended Complaint (Doc. 51)(“Motion to Amend”).

Defendants have filed a response in opposition and Plaintiff has replied. See

Docs. 52, 53 & 56.

 I.   Proposed Amendment

      This action arises out of separate traffic stops, searches, and/or

detentions of Plaintiffs on January 20, 2018 by Defendants Lambert, May, and

Lewis, who are Buncombe County Sheriff’s Deputies. Plaintiffs allege multiple




                                     1

      Case 1:19-cv-00250-MR-WCM Document 57 Filed 08/06/20 Page 1 of 7
state and federal claims in connection with those interactions. See Pl.’s Second

Am. Compl. (Doc. 40).

      Through the Motion to Amend, Plaintiffs seek leave to file a proposed

Third Amended Complaint which adds a new claim pursuant to 42 U.S.C. §

1983 for violations of Plaintiff Hyatt’s rights under the Fourth Amendment, in

particular, that he was subjected to a sexually invasive search. Plaintiffs

represent that the addition of this claim “is the substantive difference between

the Second Amended Complaint and the proposed Third Amended Complaint.”

Doc. 51, p. 2.

II.   Legal Standard

      Amendments sought pursuant to Rule 15(a)(2) of the Federal Rules of

Civil Procedure are allowed with the opposing party’s written consent or leave

of court, which leave should be given freely “when justice so requires.” Fed. R.

Civ. P. 15(a)(2); United States v. ex rel. Nathan v. Takeda Pharms. N. Am.,

Inc., 707 F.3d 451, 461 (4th Cir. 2013). “This liberal rule gives effect to the

federal policy in favor of resolving cases on their merits instead of disposing of

them on technicalities.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en

banc).

      “In the absence of any apparent or declared reason—such as undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

                                        2

      Case 1:19-cv-00250-MR-WCM Document 57 Filed 08/06/20 Page 2 of 7
opposing party by virtue of allowance of the amendment, futility of

amendment, etc.—the leave sought should, as the rules require, be ‘freely

given.’” Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230, 9 L. Ed. 2d 222

(1962).

III.   Discussion

       As noted, Plaintiff’s proposed new claim is based on the same facts

alleged in the Second Amended Complaint. Defendants argue that the Motion

to Amend is untimely and prejudicial, and therefore should be denied.

       “Delay alone ... without any specifically resulting prejudice, or any

obvious design by dilatoriness to harass the opponent, should not suffice” as a

reason for denying a motion to amend. Davis v. Piper Aircraft Corp., 615 F.2d

606, 613 (4th Cir. 1980), cert. denied, 448 U.S. 911 (1980); see also Edwards v.

City of Goldsboro, et al., 178 F.3d 231, (4th Cir. 1999) (“delay must be

accompanied by prejudice, bad faith, or futility”) (citing Johnson v. Orowheat

Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)). “[P]rejudice resulting to the

opponent by a grant of leave to amend is reason sufficient to deny [an]

amendment. Conversely, absence of prejudice, though not alone determinative,

will normally warrant granting leave to amend.” Davis, 615 F.2d at 613

(internal citations omitted).




                                       3

       Case 1:19-cv-00250-MR-WCM Document 57 Filed 08/06/20 Page 3 of 7
     Plaintiffs’ original complaint was filed on August 27, 2019, a First

Amended Complaint was filed on October 7, 2019 and a Second Amended

Complaint was filed on December 20, 2019. Docs. 1, 14 & 40.

     On January 2, 2020, a Pretrial Order and Case Management Plan

(“Pretrial Order”) was entered. Doc. 43. The Pretrial Order established an

expert designation deadline of March 4, 2020 for Plaintiffs, an expert

designation deadline of April 6, 2020 for Defendants, and a September 9, 2020

deadline for the completion of court-enforced discovery. The parties’ expert

deadlines were later extended to May 1, 2020 (Plaintiffs) and June 1, 2020

(Defendants). See Docs. 48-50.

     Information the parties have provided in connection with the Motion to

Amend further indicates as follows:

      Plaintiffs served an expert witness disclosure on April 30, 2020 and

        an amended expert disclosure on May 5, 2020. The amended

        disclosure indicated that Plaintiffs’ designated expert, Major William

        Munday (retired) of the North Carolina State Highway Patrol, would

        testify, among other things, that Defendants violated Buncombe

        County Sheriff’s Office policy regarding searches, including by failing

        to have justification to conduct a strip search of Plaintiff Hyatt.

      On June 1, 2020, Plaintiffs’ counsel realized they were in the

        possession of a handwritten statement by Plaintiff Hyatt concerning

                                       4

     Case 1:19-cv-00250-MR-WCM Document 57 Filed 08/06/20 Page 4 of 7
        the events in question (“Statement”). Plaintiff’s counsel provided the

        Statement to defense counsel the same day.

      On June 8, 2020, Plaintiffs’ counsel sent the Statement to Plaintiffs’

        designated expert, Major Munday, who indicated he was prepared to

        provide expert testimony based on his review of the case, including

        the Statement, that Plaintiff Hyatt had been subjected to an

        unreasonable sexually invasive search.

      On June 9, 2020, defense counsel was made aware that Plaintiff

        Hyatt intended to file the Motion to Amend.

      Plaintiff Hyatt was deposed on June 16, 2020, at which time he was

        questioned regarding the allegedly sexually invasive search.

      Plaintiff Barrett’s deposition was taken on June 26, 2020 and she was

        also questioned about the search of Plaintiff Hyatt.

      Plaintiff’s expert was scheduled to give a deposition on July 28, 2020

        and Defendants’ expert is scheduled to be deposed on August 11, 2020.

     There has clearly been a delay in the production of the Statement by

Plaintiff – facsimile information appearing at the top of the Statement

indicates that the document was received by Plaintiffs’ counsel on April 3,

2018. See Doc. 51-1, p. 16. No explanation has been provided as to why

Plaintiffs’ counsel did not “realize[] that they were in possession” of the

Statement until June 1, 2020. Id., p. 5. However, Defendants do not appear to

                                      5

     Case 1:19-cv-00250-MR-WCM Document 57 Filed 08/06/20 Page 5 of 7
claim that the Motion to Amend is made in bad faith and evidence of bad faith

does not appear in the current record.

      Further, the undersigned is not persuaded that there will be sufficient

prejudice to Defendants to justify denial of the Motion to Amend. The Second

Amended Complaint, which was filed on December 20, 2019, included

references to the strip search of Plaintiff Hyatt, see Doc. 40 at ¶¶ 24, 26, 29, 52

& 69, Plaintiffs’ amended expert disclosure indicated that Plaintiff’s expert

would testify regarding the strip search, the Statement was provided to

defense counsel prior to the first deposition that was taken, which was that of

Plaintiff Hyatt, such that Defendants had an opportunity to question Plaintiff

Hyatt, and subsequently Plaintiff Barrett, about the Statement and/or strip

search. In addition, though Defendants learned of the Statement and Plaintiff

Hyatt’s desire to assert the new claim after the deadline for Defendants to

designate their experts, this information was provided in advance of the

deposition of either Plaintiffs’ expert or Defendants’ expert. Finally, as noted,

the discovery deadline in this matter is September 9, 2020.




                                         6

     Case 1:19-cv-00250-MR-WCM Document 57 Filed 08/06/20 Page 6 of 7
         IT IS THEREFORE ORDERED THAT Plaintiff Marcus Hyatt’s Motion

to Amend the Second Complaint (Doc. 51) is GRANTED, and Plaintiffs are

DIRECTED to file the Third Amended Complaint within five (5) days of this

Order.




                              Signed: August 6, 2020




                                       7

     Case 1:19-cv-00250-MR-WCM Document 57 Filed 08/06/20 Page 7 of 7
